                    UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

FOSTER LEE TARVER                          :

                 Plaintiff                 :   CIVIL ACTION NO. 18-2071

       v.                                  :       (JUDGE MANNION)

PA ATTORNEY GENERAL; AND                   :
DAUPHIN COUNTY COMMON
PLEAS COURT                                :

                 Defendants                :

                                    ORDER

      Presently before the court is the report and recommendation (“Report”)

of Magistrate Judge Martin C. Carlson (Doc. 6), which recommends that the

petition for writ of habeas corpus (Doc. 1) filed in the above-captioned matter

be dismissed without prejudice. Neither party has filed objections to the

Report. Upon review of the Report and related materials, the Report of Judge

Carlson will be adopted in its entirety.

      Where no objections are made to a report and recommendation, the

court should, as a matter of good practice, “satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.”

Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co.

v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (2010) (citing Henderson

v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give
some review to every Report and Recommendation)). Nevertheless, whether

timely objections are made or not, the district court may accept, not accept

or modify, in whole or in part, the findings or recommendations made by the

magistrate judge. 28 U.S.C. §636(b)(1); M.D.Pa. Local Rule 72.3.

     On June 5, 1969, the petitioner, who was a minor at the time, was

convicted of first degree murder and the three-judge panel imposed a death

sentence. Commonwealth of Pa. v. Tarver, No. CP-22-CR-0000043-1968,

Pa.U.J.S. Docket, at *9 (Pa. Ct. Com. Pl. May 25, 2018) (Unified Judicial

System of Pennsylvania Web Portal). On February 19, 1971, the petitioner’s

original sentence was vacated, and he was sentenced to life imprisonment

without parole. Id. On October 30, 2017, the petitioner was re-sentenced to

forty years to life imprisonment after the United States Supreme Court held

that sentencing juvenile offenders to life imprisonment without parole

violated the United States Constitution. Id.; Miller v. Alabama, 567 U.S. 460

(2012). On November 24, 2017, the petitioner filed a notice of appeal to the

Pennsylvania Superior Court appealing his new sentence. Tarver, No. CP-

22-CR-0000043-1968 (Pa. Ct. Com. Pl. May 25, 2018). The petitioner’s

appeal was withdrawn on May 1, 2018 and re-filed on May 25, 2018. Id. at

11-12. On October 25, 2018, the petitioner filed the present petition for writ

of habeas corpus challenging his new sentence. (Doc. 1). The petitioner’s


                                    -2-
state court appeal is still currently pending before the Pennsylvania Superior

Court. Commonwealth of Pa. v. Tarver, No. 875 MDA 2018, Pa.U.J.S.

Appeal Docket Sheet (Pa. Super Ct. May 30, 2018). Thus, the petitioner has

failed to exhaust his state court remedies before filing his petition for writ of

habeas corpus as is required under 28 U.S.C. §2254. The petitioner does

not present any good cause that would warrant his petition be stayed

pending his decision in his state court appeal, and he will have ample time

to re-file a petition after he has exhausted his state court remedies.

      In this case, the court has reviewed Judge Carlson’s assessment of

the instant petition and agrees with the sound reasoning which led him to the

conclusions in his Report. Moreover, the court finds no clear error on the face

of the record. As such, the court adopts the reasoning of Judge Carlson as

the opinion of the court.



      NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

      (1) the Report of Judge Carlson (Doc. 6) is ADOPTED IN ITS

         ENTIRETY;

      (2) the petition for writ of habeas corpus (Doc. 1) is DISMISSED

         without prejudice;

      (3) the court declines to issue a certificate of appealability; and


                                      -3-
          (4) the Clerk of Court is directed to CLOSE THIS CASE.

                                                                         s/   Malachy E. Mannion
                                                                         MALACHY E. MANNION
                                                                         United States District Judge


DATE: January 4, 2019
O:\Mannion\shared\ORDERS - DJ\CIVIL ORDERS\2018 ORDERS\18-2071-01.docx




                                                                   -4-
